Order entered April 9, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01404-CV

                           IN THE INTEREST OF M.R., JR. ET AL.

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. 10-00100-W

                                              ORDER
        The reporter’s record is overdue in this appeal. By letter dated January 15, 2013, we

directed court reporter David Chance to file, within thirty days, the reporter’s record. To date,

the record has not been filed.

        Accordingly, we ORDER court reporter David Chance to file, within TWENTY DAYS

of the date of this order, the reporter’s record.

        We DIRECT the Clerk of the Court to send a copy of this Order by electronic

transmission to the Honorable William A. Mazur, Presiding Judge of the 304th Judicial District

Court, and court reporter David Chance.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE